EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alicia Griffin Mills on October 19, 2021.

The application has been amended as follows: 
1)	Dependent claims 2 and 17 have been cancelled.
2)	In claim 3, line 1:  The number “2” has been changed to --1--.
3)	In claim 8, line 1:  The number “6” has been changed to --7--.
	4)	In claim 10, lines 1 & 2:  The term “crib liner” has been changed to --panel--.

5)	In claim 18, line 1:  The number “17” has been changed to --16--.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  The examiner respectfully asserts that none of the prior art, taken either singly or in combination, is seen to teach or suggest the use of a crib liner comprising at least one panel having the particular structural configuration and cooperation between the breathable body portion including a front substructure and a back substructure; the top finishing edge and the bottom finishing edge; and the first fastening mechanism; in combination with the specific physical properties of the breathable body portion or the breathable material as explicitly recited in independent claims 1, 16 and 19.  Since the Terminal Disclaimer filed concurrently with Applicant’s amendment was approved, thereby obviating the double patenting rejections indicated in the previous Office action dated June 10, 2021; the objections to the specification and claims also mentioned in the previous Office action have been fully overcome; and an updated prior art search as well as a thorough review of the cited documents did not yield any other references pertinent to all of the limitations presently recited in Applicant’s claims, it is considered that the application is currently in full and proper condition for allowance.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT G SANTOS/Primary Examiner, Art Unit 3673